Order unanimously affirmed without costs. Memorandum: Family Court possessed subject matter jurisdiction to enforce prior orders it had made regarding visitation and distribution of marital property because the Supreme Court divorce decree specifically referred the matters to Family Court (see, Family Ct Act § 115 [b]; Capelli v Capelli, 42 AD2d 905). Family Court also possessed personal jurisdiction over the parties because it has wide discretion in determining the manner of service in an order to show cause and petitioner impliedly empowered her attorney to accept service of process by her appearance in the prior related proceedings she commenced in Family Court (see, CPLR 2103 [b]; 303; Gibbs v Hawaiian Eugenia Corp., 581 F Supp 1269). (Appeal from order of Onondaga County Family Court, Hedge, J. — enforce visitation.) Present — Callahan, J. P., Denman, Green, Balio and Davis, JJ.